O’Connell, Judge,
delivered the opinion of the court:
This is an appeal from a judgment of the United States Customs Court, First Division, C. D. 1106, which overruled appellant’s protests and held that certain importations of glass bottles from- England were properly classified and assessed with duty at 75 per centum ad valorem under paragraph 218 (e) of the Tariff Act of 1930. Appellant, the importer, claimed in its protest that the merchandise was properly dutiable under the same paragraph at 25 per centum ad valorem.
Paragraph 218 (e) reads as follows:
• Pab. 218. * * * (e) Bottles and jars, wholly or in chief value of glass, of the character used or designed to be used as containers of perfume, talcum powder, toilet water, or other toilet preparations; bottles, vials, and jars, wholly or in chief value of glass, fitted with or designed for use with ground-glass stoppers, when suitable for use and of the character ordinarily employed for the holding or transportation of merchandise; all the foregoing produced by automatic machine, 25 per centum ad valorem; otherwise produced, 75 per centum ad valorem. For the purposes of this subparagraph no regard shall be had to the method of manufacture of the stoppers or covers.
*123The question presented is whether, within the purview of the statute, the imported bottles were “produced by automatic machine” or were “otherwise produced.” The same question was before the Customs Court in the case of Jos. Riedel Glass Works, Inc. v. United States, 12 Cust. Ct. 173, C. D. 849, and the judgment rendered therein was affirmed by this court in United States v. Jos. Riedel Glass Works, Inc., 32 C. C. P. A. (Customs) 201, C. A. D. 307.
Appellant offered in evidence at the trial the deposition of one John Arthur Maier, and there is no dispute here that, as described in the deposition, the involved bottles were produced by a machine in the following manner:
a. Molten glass is transferred, by a gatherer using a solid gathering iron, from the furnace to the parison mould to which are fitted the neckring moulds.
b. No. 1 Operator cuts off sufficient glass which, by means of vacuum created by continuously working pumps to which the machine is connected, is automatically sucked into the neck moulds. This operation forms the aperture, the brim and the external shape of the neck of the bottle.
c. The quantity of glass is largely determined by the size or capacity of the parison mould and also partly by the point at which the operator cuts the glass from the gathering iron.
d. Compressed air, supplied from power driven compressors, is released through a control valve to blo w the internal shape of the neck and the parison form. The parison form is determined by the shape of the parison mould. ■
e. The neckring moulds in their spring loaded holders, supporting the partly formed bottle, are transferred (by No. 1 Operator) to the blow or finishing mould. No. 2 Operator lowers the blow head thereby releasing the valve which controls the compressed air supply. The bottle is then automatically blown to the shape of the finishing mould. The finished bottle is removed from the mould by No. 2 Operator who compresses the spring of the neck mould holders, automatically ejecting the bottle onto the table of the machine. From this point the bottle is carried to the annealing lehr.
5. Was human lung power used at any time in the production of the item numbers in question 3? — No. [Italics supplied.]
Appellant rested without offering further evidence, and the Government called as its witness Charles B. Garwood, a factory superintendent employed for approximately fifty-one years by Carl Lowery Company of Baltimore, a producer since 1888 of glass bottles, primarily, for the cosmetic and perfumes trades. The witness testified that originally all bottles produced in the factory were produced entirely by a glass blower, using the hand-blowing process. With respect to that process, the record discloses the following facts:
Q. Will you please describe, briefly, the hand-blowing process? — A. Well, he had a hollow pipe then he would gather a certain amount of glass on the end, the hop end of the pipe, the proper amount to make a bottle. Then we furnished him with certain tools to work with. He would have what they called a “block” that he would shape that piece of glass in on the end of a hollow rod. He would blow into it. He had an iron plate that he would' roll it on to shape it as near the right shape he could [to] go into the blow mold. He possibly would flatten it on *124the two sides so he could make a flat bottle out of it. Then he would place it in the mold, the boy would close it, and he would blow with his mouth and expand that hot glass to the shape of the bottle mold. That was the hand-blowing process.
Presiding Judge Oliver: After it was blown in the mold, then what happened after that?
The Witness: Well, he would pull his pipe up and there would be a fine piece of glass there and the boy would leave it there until it was properly cooled so it wouldn’t go out of shape. He would move it out, and pass it on up to a boy that would put it into a holder with the neck end sticking out, put it into a hot oven— we called them “blow molds” — to re-heat, and then another skilled man would finish it off with finishing tools, make the sides and the cork end, and the outside finish, and when it was turned out, it was carried to the annealing oven.
Presiding Judge Oliver: Is that what is known as a “lehr”?
The Witness: That is a lehr or an oven, just so it can be properly annealed.
TRe .witness further testified that his company gradually progressed from the production of bottles exclusively by the hand-blowing process so as to include the process of producing bottles by an automatic machine. The first step in that direction consisted of acquiring, .in the early 1920’s, some machines which produced the bottles with the aid of three men. The three-man machine eliminated the individual glass blower and compressed air was used “instead of where the blower had his pipe, and blowed in the pipe to put the bubble inside.” Then it “gradually developed so that this machine would be more automatic, and it came out to be a two man machine.” The next step, the Government’s witness said, was from the two-man to the one-man machine. With respect to that machine, the following excerpt is quoted from, the record:
. Presiding Judge Oliver: Am I correct in understanding that this machine you .have now described, that one man machine as you have described it, that the machine was completely automatic except for the gatherer gathering the glob of glass and dropping it into the mold; is that right?
The Witness: That’s right.
■ The next step forward from the one-man' machine was the development of another machine consisting of a feeder device, or automatic 'feeder, which eliminated the gatherer who gathered the gob of glass and dropped it into the mold. The succeeding step was the annexation of a conveyor which removed the bottles from the one-man ■machine to the lehr-, thereby making the machine fully automatic and eliminating the necessity for any labor in the production of the bottles.
The fully automatic machine, according to the description of the Government’s witness, comprises a combination of the feeder, the bottle-forming machine, and the conveyor all “tied together” and synchronized from one end to another. That assembled equipment, the witness stated, when started first feeds the molten glass to the machine, then forms the bottle in certain molds by blowing a bubble of compressed air into the molten glass therein, and, finally, removes *125the bottles so produced to the annealing oven or lehr where they are treated, stacked, and set down.
It further appears from the record that in the plant supervised by the witness both the fully automatic machines and a number of the one-man machines hereinbefore described are still employed in the production of bottles and apparently were so employed at the time the Tariff Act of 1930 was enacted.
Just how completely automatic the bottle producing machine has progressed in other nations of the world has not been fully established by the record, except that the merchandise here in issue was made in the three-man machine in England, and the machine in the Riedel case, sufra, was a one:man machine, employed in Czechoslovakia.
The molten glass in the Riedel case was fed by hand, but the court held that the machine which actually produced the bottles (the bottle-forming machine) was automatic in its entire operation, and admittedly so.
The correctness of the decision in that case has not been challenged by counsel for the contesting parties in this appeal, but it is clearly apparent that the machine there involved was not a fully automatic machine. In rendering its decision the court held upon the facts presented, and in view of the legislative history of the statute and other documentary evidence, of which the court took judicial notice, that the machine was an automatic machine.
However, the court did not, as counsel for the Government here contends, judicially determine the meaning of the word “automatic” which meaning is to apply to all machines whenever the question arises pending a legislative enactment by Congress which changes the meaning that was given to the word in the Riedel case. That the word “automatic” has different meanings under different circumstances is evident from the number of cases judicially defining the word which have been cited by counsel for the respective parties in this appeal. From these authorities it is obvious that the term “automatic” is a relative term which, according to the situation presented, meant one thing in one case and something else in another. The court in the instant case must be guided in reaching its conclusion by the intent which the Congress had in mind when it made use of the term in the enactment of the statute. United States et al. v. American Trucking Associations, Inc., et al., 310 U. S. 534, 542; United States v. Clay Adams Co., Inc., 20 C. C. P. A. (Customs) 285, T. D. 46078. That intent has been clearly defined.
Certain persons interested with respect to the proper duty to be levied on imported perfume bottles appeared before the Ways and Means Committee of the House in 1929 and testified relative to the proposed bill which dealt with the matter. The record of the hearings before the committee (Tariff Readjustment, 1929, 70th Congress, *1262d Session, Yol. 2, pages 1369-70) discloses that Mr. Leach of the Carr-Lowrey Glass Company made the followihg statement:
. In the first place, please bear in mind there are two methods of manufacturing bottles; one is known as the automatic machine method of manufacture, the other the human or hand-made process of manufacture. The latter method in this country, while quite small as compared to the total production of bottles, is extremely important as these bottles manufactured by the shilled glass blower are more adapted for use for the manufacturing perfumer for the reason that they are of a high grade and of an artistic design, and are comparable with those bottles imported from France, Germany, and other foreign countries. [Italics supplied.]
Referring to paragraph 218 (e), the Supplement to Tariff Information on items in the Tariff Bill of 1930 (EL R. 2667), so far as pertinent, reads as follows:
Effect of changes in phraseology and rates.- — 'Under the bill as passed by the House, all articles covered by this subparagraph, whether or not made by automatic machine, would be subject to duty at the rate of 70 per cent. As modified by the Senate, separate rates are provided for bottles made by automatic machine and for those otherwise produced. * * *



Competitive conditions. — At the present time four plants produce most of the domestic bottles, vials,' and jars u^ed as containers of perfume, talcum powder, and other toilet preparations. All of these plants produce such bottles by the so-called hand-blown method, but at least three of them produce a considerable quantity of perfume bottles by automatic or semiautomatic machines. * * *
[Italics supplied.]
No distinction in the rate of duty between the perfume bottles produced by the glass blower and those produced by automatic machine was made in the bill which the House Committee reported to the Senate. The Senate Finance Committee in its report accompanying the bill, 71st Congress, 1st Session, Report No. 37, page 9, made the following statement:
Machine production of glass bottles has for the most part displaced the older hand-blown method of production, and those produced by the latter method consist of types which have not as yet been successfully made by machines. An increased rate has been imposed upon bottles used as containers of perfume and toilet preparations in order to perpetuate an industry which is practically the only source of employment for the comparatively few highly shilled glass-bottle blowers remaining in the trade. [Italics supplied.]
The bottles to which the duty of 25 per centum ad valorem was to be applied, as hereinafter described, are the perfume bottles cheaply made by machinery, whereas the rate of duty at 75 per centum ad valorem was to be applied solely to the hand-blown bottles produced by the glass blower. We quote the following excerpts from the Congressional Record, 71st Congress, 1st Session, pages 5212 to 5217, and 2d Session, page 4951, the italics being here supplied:
Mr. Edge: As I think all Senators understand, previous to a very few years ago all of our bottle ware, jars, and so forth were made by hand; in other words, *127through the operation of the individual workmen known as glass blowers. It is an industry that has had a very historic and artistic side as well as á practical one. * * *
* * if; if: ífc ^ #
Mr. Edge: * * * The present duty is 55 per cent and the House suggests a duty of 70 per cent, while the Senate Finance Committee proposes to increase it to 8211 per cent. * * *



Mr. Edge: I desire to offer an amendment to the paragraph which will make perfectly clear the intent of the committee that the 8SY per cent rate shall apply alone to handmade bottles. There has been, some question — and I think perhaps there is basis for it — -that the paragraph would also provide a duty of 82)4 per cent on machinemade cologne bottles and other bottles of similar type. The amendment which I will offer will make the &2}4 per cent rate apply alone to bottles made by hand. I think that will meet many of the objections which I have heard from the importers.



Mr. Cotjzens: Mr. President, I offer as a substitute for the 82)4 per cent on line 2, page 46, “75 per cent.”
The Vice Pbes. : There is an amendment already pending.
Mr. Cotjzens: Who offered it?
The Vice Pbes.: The Senator from New York (Mr. Copeland).
Mr. Smoot: I will ask the Senator from New York if he will not withdraw that amendment.
Mr. Cotjzens: I forgot that the Senator from New York had an amendment pending. I offer, as a substitute, 75 per cent. I ask the Senator from New York if that is agreeable?
Mr. McKellae: Mr. President, will the Senator from Michigan yield? I ■want to ask the Senator whether his amendment applies solely to handblown bottles and stoppers?
Me. Cotjzens: Absolutely.
Mr. McKellae: It does not apply generally, as in the amendment offered by the Senator from New York?
Mr. Cotjzens: No; solely to hand-worked glass.



Mr. Copeland: Mr. President, if I may have the attention of the Senator from Utah (Mr. Smoot) and my colleagues on this side of the Chamber, when the matter of bottles came up the first time, the then Senator from New Jersey, Mr. Edge, was very anxious to have the rate on ground glass bottles, hand blown, raised to 82J4 per cent. I resisted that, and then made a very stupid error. I asked that the rate be made 75 per cent on the hand-blown and then insisted that 65 per cent should be put upon automatic machine-made bottles. Those are very cheaply made and are used in every 6 and 10 cent store, the little bottles for perfumery that are sold in those stores being made in this way by machinery. The next time the matter came up, after some discussion, the rate was fixed on the automatic machine-made bottles at 40 per cent. They are now coming in at 50 cents a gross. My amendment is to change the rate on automatic machine-made bottles to 25 per cent * * *,



Mr. Copeland: * * * Here is the reason why I propose to put any rate on at all: I am anxious that the bottle blowers of New Jersey and Maryland should *128be given this protection, but if we make the rate so high on the automatic machine-made bottles, then it throws all of the traffic into hand-blown bottles. * * *
The Congress was familiar, as hereinbefore described, with the fact that at and prior to the enactment of the Tariff Act of 1930 machine-made bottles were manufactured by machines some of which were fully automatic while others were only semiautomatic. Nowhere in the hearings or in the extensive debate on the bill in the Congress, however, was any reference or suggestion made, so far as the matter has been brought to the court’s attention, that the rate of 25 per centum ad valorem was to be imposed on bottles produced solely by machines which were fully automatic and that the rate of .75 per centum was to be imposed on those bottles which were produced by the semiautomatic machine.
Obviously, there would have been no sense in fixing one rate of duty for imported bottles produced by the fully automatic machine and a rate three times as high on bottles produced by the semiautomatic machine, since■ the highly skilled American glass blower and the ■'product of his labor were nowise involved in competition with the product■ of either class of machine. Moreover, had the Congress intended to impose the higher rate of duty on bottles produced by the semiautomatic machine, it would have been quite a simple matter for it to have said so.
The bottles submitted at the trial of the instant case represent no such quality of merchandise as that produced by the American glass blower, but are of the cheaper variety produced by automatic or semiautomatic machine. No highly skilled glass blower was employed in the production of the bottles, and only ordinary labor, outside of the gatherer who fed the gob from the forehearth, as in the Riedel case, was employed in the production of the imported merchandise. Therefore, it is our opinion that the involved bottles were produced by “automatic machine” within the purview of the statute and were entitled to be assessed with duty at 'the rate of 25 per centum ad valorem as therein provided.
In view of that conclusion, it is deemed unnecessary to discuss other • points raised in the arguments of counsel. Accordingly, for the reasons stated, the judgment of the United States Customs Court is reversed and the cause remanded for proceedings consistent with the views herein expressed.